OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson Road Watkinsville, Georgia 30677-1976 (Address of principal executive offices) (Zip code) Jennifer T. Welsh ALPS Fund Services Inc., 1290 Broadway, Suite 1100, Denver, CO 80203 (Name and address of agent for service) Registrant's telephone number, including area code: (720) 917-0997 Date of fiscal year end: May 31 Date of reporting period: July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Stadion Investment Trust By (Signature and Title)* /s/ Judson P. Doherty Judson P. Doherty President and Principal Executive Officer Date August 25, 2014 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT STADION INVESTMENT TRUST There was no proxy voting activity for the following series of the registrant, as they did not hold any votable positions during the reporting period: Stadion Tactical Growth Fund Listed below, pursuant to the instruction set forth in Form N-PX, are the registrant’s series that did hold votable position during the reporting period: NAME TICKER CUSIP MEETING DT Proposal Proposed By Voted Vote Cast For or Against Trilogy Alternative Return Fund Trilogy Alternative Return Fund - A Tactical Income Fund Managed Risk 100 Fund Tactical Defensive Fund Tactical Defensive International Fund POWERSHARES SENIOR LOAN BKLN 73936Q769 6/20/2013 ELECTION OF DIRECTORS - RONN R. BAGGE Issuer YES FOR FOR Y Y POWERSHARES SENIOR LOAN BKLN 73936Q769 6/20/2013 ELECTION OF DIRECTORS - TODD J. BARRE Issuer YES FOR FOR Y Y POWERSHARES SENIOR LOAN BKLN 73936Q769 6/20/2013 ELECTION OF DIRECTORS - KEVIN M. CAROME Issuer YES FOR FOR Y Y POWERSHARES SENIOR LOAN BKLN 73936Q769 6/20/2013 ELECTION OF DIRECTORS - MARC M. KOLE Issuer YES FOR FOR Y Y POWERSHARES SENIOR LOAN BKLN 73936Q769 6/20/2013 ELECTION OF DIRECTORS - YUNG BONG LIM Issuer YES FOR FOR Y Y POWERSHARES SENIOR LOAN BKLN 73936Q769 6/20/2013 ELECTION OF DIRECTORS - PHILIP M. NUSSBAUM Issuer YES FOR FOR Y Y POWERSHARES SENIOR LOAN BKLN 73936Q769 6/20/2013 ELECTION OF DIRECTORS - GARY R. WICKER Issuer YES FOR FOR Y Y POWERSHARES SENIOR LOAN BKLN 73936Q769 6/20/2013 ELECTION OF DIRECTORS - DONALD H. WILSON Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - Bradbury H. Anderson Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - R. Kerry Clark Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - Paul Danos Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - William T. Esrey Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - Raymond V. Gilmartin Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - Judith Richards Hope Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - Heidi G. Miller Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - Hilda Ochoa-Brillembourg Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - Steve Odland Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - Kendall J. Powell Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - Michael D. Rose Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - Robert L. Ryan Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 ELECTION OF DIRECTORS - Dorothy A. Terrell Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 CAST AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer YES FOR FOR Y Y GENERAL MILLS INC GIS 9/24/2013 STOCKHOLDER PROPOSAL FOR REPORT ON RESPONSIBILITY FOR POST-CONSUMER PACKAGING Shareholder YES ABSTAIN AGAINST Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ELECTION OF DIRECTORS - Angela F. Braly Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ELECTION OF DIRECTORS - Kenneth I. Chenault Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ELECTION OF DIRECTORS - Scott D. Cook Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ELECTION OF DIRECTORS - Susan Desmond-Hellmann Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ELECTION OF DIRECTORS - A.G. Lafley Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ELECTION OF DIRECTORS - Terry J. Lundgren Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ELECTION OF DIRECTORS - W. James McNerney, Jr. Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ELECTION OF DIRECTORS - Margaret C. Whitman Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ELECTION OF DIRECTORS - Mary Agnes Wilderotter Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ELECTION OF DIRECTORS - Patricia A. Woertz Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ELECTION OF DIRECTORS - Ernesto Zedillo Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 AMEND THE COMPANY'S CODE OF REGULATIONS TO REDUCE CERTAIN SUPERMAJORITY VOTING REQUIREMENTS Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 APPROVE THE 2013 NON-EMPLOYEE DIRECTORS' STOCK PLAN Issuer YES FOR FOR Y Y PROCTER & GAMBLE CO/THE PG 10/8/2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - William M. Brown Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - Peter W. Chiarelli Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - Thomas A. Dattilo Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - Terry D. Growcock Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - Lewis Hay III Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - Vyomesh I. Joshi Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - Karen Katen Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - Stephen P. Kaufman Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - Leslie F. Kenne Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - David B. Rickard Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - Dr. James C. Stoffel Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - Gregory T. Swienton Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ELECTION OF DIRECTORS - Hansel E. Tookes II Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DISCLOSED IN PROXY STATEMENT Issuer YES FOR FOR Y Y HARRIS CORP HRS 10/25/2013 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 Issuer YES FOR FOR Y Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 ELECTION OF DIRECTORS - Ellen R. Alemany Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 ELECTION OF DIRECTORS - Gregory D. Brenneman Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 ELECTION OF DIRECTORS - Leslie A. Brun Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 ELECTION OF DIRECTORS - Richard T. Clark Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 ELECTION OF DIRECTORS - Eric C. Fast Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 ELECTION OF DIRECTORS - Linda R. Gooden Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 ELECTION OF DIRECTORS - R. Glenn Hubbard Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 ELECTION OF DIRECTORS - John P. Jones Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 ELECTION OF DIRECTORS - Carlos A. Rodriguez Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 ELECTION OF DIRECTORS - Gregory L. Summe Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 APPOINTMENT OF DELOITTE & TOUCHE LLP Issuer YES FOR FOR Y AUTOMATIC DATA PROCESSING ADP 11/12/2013 RE-APPROVAL OF PERFORMANCE-BASED PROVISIONS OF THE AUTOMATIC DATA PROCESSING, INC. 2 Issuer YES FOR FOR Y SYSCO CORP SYY 11/15/2013 ELECTION OF DIRECTORS - John M. Cassaday Issuer YES FOR FOR Y Y SYSCO CORP SYY 11/15/2013 ELECTION OF DIRECTORS - Jonathan Golden Issuer YES FOR FOR Y Y SYSCO CORP SYY 11/15/2013 ELECTION OF DIRECTORS - Jospeh A. Hafner, Jr. Issuer YES FOR FOR Y Y SYSCO CORP SYY 11/15/2013 ELECTION OF DIRECTORS - Hans-Joachim Koerber Issuer YES FOR FOR Y Y SYSCO CORP SYY 11/15/2013 ELECTION OF DIRECTORS - Nancy S. Newcomb Issuer YES FOR FOR Y Y SYSCO CORP SYY 11/15/2013 ELECTION OF DIRECTORS - Jackie M. Ward Issuer YES FOR FOR Y Y SYSCO CORP SYY 11/15/2013 TO APPROVE THE ADOPTION OF THE SYSCO CORPORATION 2013 LONG-TERM INCENTIVE PLAN AS A SUCCESSOR TO SYSCO'S 2 Issuer YES FOR FOR Y Y SYSCO CORP SYY 11/15/2013 TO APPROVE, BY ADISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 Issuer YES FOR FOR Y Y SYSCO CORP SYY 11/15/2013 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2014 Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 ELECTION OF DIRECTORS - Steven A. Ballmer Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 ELECTION OF DIRECTORS - Dina Dublon Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 ELECTION OF DIRECTORS - William H. Gates III Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 ELECTION OF DIRECTORS - Maria M. Klawe Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 ELECTION OF DIRECTORS - Stephen J. Luczo Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 ELECTION OF DIRECTORS - David F. Marquardt Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 ELECTION OF DIRECTORS - Charles H. Noski Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 ELECTION OF DIRECTORS - Helmut Panke Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 ELECTION OF DIRECTORS - John W. Thompson Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 APPROVE MATERIAL TERMS OF PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer YES FOR FOR Y Y MICROSOFT CORP MSFT 11/19/2013 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 Issuer YES FOR FOR Y Y COSTCO WHOLESALE CORP COST 22160K105 1/30/2014 Election of Directors - SUSAN L. DECKER Issuer YES FOR FOR Y Y COSTCO WHOLESALE CORP COST 22160K105 1/30/2014 Election of Directors - RICHARD M. LIBENSON Issuer YES FOR FOR Y Y COSTCO WHOLESALE CORP COST 22160K105 1/30/2014 Election of Directors - JOHN W. MEISENBACH Issuer YES FOR FOR Y Y COSTCO WHOLESALE CORP COST 22160K105 1/30/2014 Election of Directors - CHARLES T. MUNGER Issuer YES FOR FOR Y Y COSTCO WHOLESALE CORP COST 22160K105 1/30/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y COSTCO WHOLESALE CORP COST 22160K105 1/30/2014 14A Executive Compensation Issuer YES FOR FOR Y Y COSTCO WHOLESALE CORP COST 22160K105 1/30/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y Y COSTCO WHOLESALE CORP COST 22160K105 1/30/2014 S/H Proposal - Declassify Board Shareholder YES AGAINST FOR Y Y EMERSON ELECTRIC CO EMR 2/4/2014 Election of Directors - D.N. FARR Issuer YES FOR FOR Y Y EMERSON ELECTRIC CO EMR 2/4/2014 Election of Directors - H. GREEN Issuer YES FOR FOR Y Y EMERSON ELECTRIC CO EMR 2/4/2014 Election of Directors - C.A. PETERS Issuer YES FOR FOR Y Y EMERSON ELECTRIC CO EMR 2/4/2014 Election of Directors - J.W. PRUEHER Issuer YES FOR FOR Y Y EMERSON ELECTRIC CO EMR 2/4/2014 Election of Directors - A.A. BUSCH III Issuer YES FOR FOR Y Y EMERSON ELECTRIC CO EMR 2/4/2014 Election of Directors - J.S. TURLEY Issuer YES FOR FOR Y Y EMERSON ELECTRIC CO EMR 2/4/2014 14A Executive Compensation Issuer YES FOR FOR Y Y EMERSON ELECTRIC CO EMR 2/4/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y EMERSON ELECTRIC CO EMR 2/4/2014 S/H Proposal - Corporate Governance Shareholder YES ABSTAIN AGAINST Y Y EMERSON ELECTRIC CO EMR 2/4/2014 S/H Proposal - Political/Government Shareholder YES ABSTAIN FOR Y Y EMERSON ELECTRIC CO EMR 2/4/2014 S/H Proposal - Political/Government Shareholder YES ABSTAIN FOR Y Y NATIONAL FUEL GAS CO NFG 3/13/2014 Election of Directors - RONALD W. JIBSON Issuer YES FOR FOR Y Y NATIONAL FUEL GAS CO NFG 3/13/2014 Election of Directors - JEFFREY W. SHAW Issuer YES FOR FOR Y Y NATIONAL FUEL GAS CO NFG 3/13/2014 Election of Directors - RONALD J. TANSKI Issuer YES FOR FOR Y Y NATIONAL FUEL GAS CO NFG 3/13/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y NATIONAL FUEL GAS CO NFG 3/13/2014 14A Executive Compensation Issuer YES FOR FOR Y Y NATIONAL FUEL GAS CO NFG 3/13/2014 S/H Proposal - Corporate Governance Shareholder YES ABSTAIN AGAINST Y Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - ROBERT M. ASTLEY Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - JANICE M. BABIAK Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - SOPHIE BROCHU Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - GEORGE A. COPE Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - WILLIAM A. DOWNE Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - CHRISTINE A. EDWARDS Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - RONALD H. FARMER Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - ERIC R. LA FLÉCHE Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - BRUCE H. MITCHELL Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - PHILIP S. ORSINO Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - MARTHA C. PIPER Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - J. ROBERT S. PRICHARD Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Election of Directors - DON M. WILSON III Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 14A Executive Compensation Issuer YES FOR FOR Y BANK OF MONTREAL BMO 4/1/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y BANK OF MONTREAL BMO 4/1/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y BANK OF MONTREAL BMO 4/1/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y BANK OF MONTREAL BMO 4/1/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y BANK OF MONTREAL BMO 4/1/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y US BANCORP USB 4/15/2014 Election of Directors - DOUGLAS M. BAKER, JR. Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - Y. MARC BELTON Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - VICTORIA BUYNISKI GLUCKMAN Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - ARTHUR D. COLLINS, JR. Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - RICHARD K. DAVIS Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - ROLAND A. HERNANDEZ Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - DOREEN WOO HO Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - JOEL W. JOHNSON Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - OLIVIA F. KIRTLEY Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - JERRY W. LEVIN Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - DAVID B. O'MALEY Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - O'DELL M. OWENS, M.D., M.P.H. Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - CRAIG D. SCHNUCK Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Election of Directors - PATRICK T. STOKES Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 14A Executive Compensation Issuer YES FOR FOR Y US BANCORP USB 4/15/2014 S/H Proposal - Corporate Governance Shareholder YES ABSTAIN AGAINST Y COMMERCE BANCSHARES INC CBSH 4/16/2014 Election of Directors - JOHN R. CAPPS Issuer YES FOR FOR Y Y COMMERCE BANCSHARES INC CBSH 4/16/2014 Election of Directors - W. THOMAS GRANT, II Issuer YES FOR FOR Y Y COMMERCE BANCSHARES INC CBSH 4/16/2014 Election of Directors - JAMES B. HEBENSTREIT Issuer YES FOR FOR Y Y COMMERCE BANCSHARES INC CBSH 4/16/2014 Election of Directors - DAVID W. KEMPER Issuer YES FOR FOR Y Y COMMERCE BANCSHARES INC CBSH 4/16/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y COMMERCE BANCSHARES INC CBSH 4/16/2014 14A Executive Compensation Issuer YES FOR FOR Y Y COMMERCE BANCSHARES INC CBSH 4/16/2014 S/H Proposal - Corporate Governance Issuer YES ABSTAIN AGAINST Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - MARY SUE COLEMAN Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - JAMES G. CULLEN Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - IAN E.L. DAVIS Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - ALEX GORSKY Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - SUSAN L. LINDQUIST Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - MARK B. MCCLELLAN Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - ANNE M. MULCAHY Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - LEO F. MULLIN Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - WILLIAM D. PEREZ Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - CHARLES PRINCE Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - A. EUGENE WASHINGTON Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Election of Directors - RONALD A. WILLIAMS Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 14A Executive Compensation Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y JOHNSON & JOHNSON JNJ 4/24/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - DANIEL F. AKERSON Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - NOLAN D. ARCHIBALD Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - ROSALIND G. BREWER Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - DAVID B. BURRITT Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - JAMES O. ELLIS, JR. Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - THOMAS J. FALK Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - MARILLYN A. HEWSON Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - GWENDOLYN S. KING Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - JAMES M. LOY Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - DOUGLAS H. MCCORKINDALE Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - JOSEPH W. RALSTON Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Election of Directors - ANNE STEVENS Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 14A Executive Compensation Issuer YES FOR FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 MGMT PROPOSAL TO AMEND THE 2 Issuer YES AGAINST AGAINST Y LOCKHEED MARTIN CORP LMT 4/24/2014 S/H PROPOSAL - RIGHT TO ACT BY WRITTEN CONSENT Shareholder YES ABSTAIN AGAINST Y LOCKHEED MARTIN CORP LMT 4/24/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y LOCKHEED MARTIN CORP LMT 4/24/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y POLARIS INDUSTRIES INC PII 4/24/2014 Election of Directors - KEVIN M. FARR Issuer YES FOR FOR Y Y POLARIS INDUSTRIES INC PII 4/24/2014 Election of Directors - GARY E. HENDRICKSON Issuer YES FOR FOR Y Y POLARIS INDUSTRIES INC PII 4/24/2014 Election of Directors - R.M. (MARK) SCHRECK Issuer YES FOR FOR Y Y POLARIS INDUSTRIES INC PII 4/24/2014 Election of Directors - WILLIAM G. VAN DYKE Issuer YES FOR FOR Y Y POLARIS INDUSTRIES INC PII 4/24/2014 14A Executive Compensation Issuer YES FOR FOR Y Y POLARIS INDUSTRIES INC PII 4/24/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y POLARIS INDUSTRIES INC PII 4/24/2014 14A Executive Compensation Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Election of Directors - R.J. ALPERN Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Election of Directors - R.S. AUSTIN Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Election of Directors - S.E. BLOUNT Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Election of Directors - W.J. FARRELL Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Election of Directors - E.M. LIDDY Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Election of Directors - N. MCKINSTRY Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Election of Directors - P.N. NOVAKOVIC Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Election of Directors - W.A. OSBORN Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Election of Directors - S.C. SCOTT III Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Election of Directors - G.F. TILTON Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Election of Directors - M.D. WHITE Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 14A Executive Compensation Issuer YES FOR FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 S/H Proposal - Political/Government Shareholder YES AGAINST FOR Y Y ABBOTT LABORATORIES ABT 4/25/2014 S/H Proposal - Political/Government Shareholder YES ABSTAIN AGAINST Y Y ABBOTT LABORATORIES ABT 4/25/2014 S/H Proposal - Corporate Governance Shareholder YES ABSTAIN AGAINST Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - RANDALL L. STEPHENSON Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - REUBEN V. ANDERSON Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - JAIME CHICO PARDO Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - SCOTT T. FORD Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - JAMES P. KELLY Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - JON C. MADONNA Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - MICHAEL B. MCCALLISTER Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - JOHN B. MCCOY Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - BETH E. MOONEY Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - JOYCE M. ROCHE Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - MATTHEW K. ROSE Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - CYNTHIA B. TAYLOR Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Election of Directors - LAURA D'ANDREA TYSON Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 14A Executive Compensation Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 APPROVE SEVERANCE POLICY Issuer YES FOR FOR Y Y AT&T INC T 00206R102 4/25/2014 POLITICAL REPORT Shareholder YES AGAINST FOR Y Y AT&T INC T 00206R102 4/25/2014 LOBBYING REPORT Shareholder YES AGAINST FOR Y Y AT&T INC T 00206R102 4/25/2014 WRITTEN CONSENT Shareholder YES ABSTAIN AGAINST Y Y KELLOGG CO K 4/25/2014 Election of Directors - JOHN BRYANT Issuer YES FOR FOR Y Y KELLOGG CO K 4/25/2014 Election of Directors - STEPHANIE A. BURNS Issuer YES FOR FOR Y Y KELLOGG CO K 4/25/2014 Election of Directors - LA J. MONTGOMERY TABRON Issuer YES FOR FOR Y Y KELLOGG CO K 4/25/2014 Election of Directors - ROGELIO REBOLLEDO Issuer YES FOR FOR Y Y KELLOGG CO K 4/25/2014 14A Executive Compensation Issuer YES FOR FOR Y Y KELLOGG CO K 4/25/2014 S/H Proposal - Declassify Board Issuer YES FOR FOR Y Y KELLOGG CO K 4/25/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y KELLOGG CO K 4/25/2014 S/H Proposal - Political/Government Shareholder YES ABSTAIN AGAINST Y Y KELLOGG CO K 4/25/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - DR. MARY B. BULLOCK Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - PAUL D. DONAHUE Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - JEAN DOUVILLE Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - GARY P. FAYARD Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - THOMAS C. GALLAGHER Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - GEORGE C. "JACK" GUYNN Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - JOHN R. HOLDER Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - JOHN D. JOHNS Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - MICHAEL M.E. JOHNS, M.D Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - R.C. LOUDERMILK, JR. Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - WENDY B. NEEDHAM Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - JERRY W. NIX Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Election of Directors - GARY W. ROLLINS Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 14A Executive Compensation Issuer YES FOR FOR Y Y GENUINE PARTS CO GPC 4/28/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - LOUIS R. CHENEVERT Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - JOHN V. FARACI Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - JEAN-PIERRE GARNIER Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - JAMIE S. GORELICK Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - EDWARD A. KANGAS Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - ELLEN J. KULLMAN Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - MARSHALL O. LARSEN Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - HAROLD MCGRAW III Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - RICHARD B. MYERS Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - H. PATRICK SWYGERT Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - ANDRE VILLENEUVE Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Election of Directors - CHRISTINE TODD WHITMAN Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 APPROVE AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM INCENTIVE PLAN Issuer YES ABSTAIN AGAINST Y Y UNITED TECHNOLOGIES CORP UTX 4/28/2014 14A Executive Compensation Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 Election of Directors - BRIAN P. ANDERSON Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 Election of Directors - V. ANN HAILEY Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 Election of Directors - WILLIAM K. HALL Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 Election of Directors - STUART L. LEVENICK Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 Election of Directors - NEIL S. NOVICH Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 Election of Directors - MICHAEL J. ROBERTS Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 Election of Directors - GARY L. ROGERS Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 Election of Directors - JAMES T. RYAN Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 Election of Directors - E. SCOTT SANTI Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 Election of Directors - JAMES D. SLAVIK Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y WW GRAINGER INC GWW 4/30/2014 14A Executive Compensation Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - RICHARD H. BOOTH Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - JOHN S. CLARKESON Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - COTTON M. CLEVELAND Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - SANFORD CLOUD, JR. Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - JAMES S. DISTASIO Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - FRANCIS A. DOYLE Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - CHARLES K. GIFFORD Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - PAUL A. LA CAMERA Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - KENNETH R. LEIBLER Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - THOMAS J. MAY Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - WILLIAM C. VAN FAASEN Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - FREDERICA M. WILLIAMS Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Election of Directors - DENNIS R. WRAASE Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 14A Executive Compensation Issuer YES FOR FOR Y Y NORTHEAST UTILITIES NU 5/1/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Election of Directors - M.S. BATEMAN Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Election of Directors - L.P. DENAULT Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Election of Directors - K.H. DONALD Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Election of Directors - G.W. EDWARDS Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Election of Directors - A.M. HERMAN Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Election of Directors - D.C. HINTZ Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Election of Directors - S.L. LEVENICK Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Election of Directors - B.L. LINCOLN Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Election of Directors - S.C. MYERS Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Election of Directors - W.J. TAUZIN Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Election of Directors - S.V. WILKINSON Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 14A Executive Compensation Issuer YES FOR FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 S/H Proposal - Political/Government Shareholder YES AGAINST FOR Y Y ENTERGY CORP ETR 29364G103 5/2/2014 S/H Proposal - REGARDING REPORTING ON NUCLEAR SAFETY Shareholder YES ABSTAIN AGAINST Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - DANIEL J. BRUTTO Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - SUSAN CROWN Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - DON H. DAVIS, JR. Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - JAMES W. GRIFFITH Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - ROBERT C. MCCORMACK Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - ROBERT S. MORRISON Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - E. SCOTT SANTI Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - JAMES A. SKINNER Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - DAVID B. SMITH, JR. Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - PAMELA B. STROBEL Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - KEVIN M. WARREN Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Election of Directors - ANRE D. WILLIAMS Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 14A Executive Compensation Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 APPROVAL OF THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQ Issuer YES FOR FOR Y Y ILLINOIS TOOL WORKS ITW 5/2/2014 APPROVAL OF THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE PROVISIONS REGARDING BOARD SIZE Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - DANIEL P. AMOS Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - JOHN SHELBY AMOS II Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - PAUL S. AMOS II Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - W. PAUL BOWERS Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - KRISS CLONINGER III Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - ELIZABETH J. HUDSON Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - DOUGLAS W. JOHNSON Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - ROBERT B. JOHNSON Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - CHARLES B. KNAPP Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - BARBARA K. RIMER, DRPH Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - MELVIN T. STITH Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - DAVID GARY THOMPSON Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Election of Directors - TAKURO YOSHIDA Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 14A Executive Compensation Issuer YES FOR FOR Y Y AFLAC INC AFL 5/5/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 Election of Directors - REBECCA M. BERGMAN Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 Election of Directors - GEORGE M. CHURCH Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 Election of Directors - MICHAEL L. MARBERRY Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 Election of Directors - W. LEE MCCOLLUM Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 Election of Directors - AVI M. NASH Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 Election of Directors - STEVEN M. PAUL Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 Election of Directors - J. PEDRO REINHARD Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 Election of Directors - RAKESH SACHDEV Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 Election of Directors - D. DEAN SPATZ Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 Election of Directors - BARRETT A. TOAN Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF COMMON STOCK Issuer YES AGAINST AGAINST Y Y SIGMA-ALDRICH SIAL 5/6/2014 APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO PROVIDE AUTHORITY TO ISSUE PREFERRED STOCK Issuer YES AGAINST AGAINST Y Y SIGMA-ALDRICH SIAL 5/6/2014 APPROVAL OF THE SIGMA-ALDRICH CORPORATION 2014 LONG-TERM INCENTIVE PLAN Issuer YES FOR FOR Y Y SIGMA-ALDRICH SIAL 5/6/2014 14A Executive Compensation Issuer YES FOR FOR Y Y APTARGROUP INC ATR 5/7/2014 Election of Directors - GEORGE L. FOTIADES Issuer YES FOR FOR Y Y APTARGROUP INC ATR 5/7/2014 Election of Directors - KING W. HARRIS Issuer YES FOR FOR Y Y APTARGROUP INC ATR 5/7/2014 Election of Directors - PETER H. PFEIFFER Issuer YES FOR FOR Y Y APTARGROUP INC ATR 5/7/2014 Election of Directors - DR. JOANNE C. SMITH Issuer YES FOR FOR Y Y APTARGROUP INC ATR 5/7/2014 14A Executive Compensation Issuer YES FOR FOR Y Y APTARGROUP INC ATR 5/7/2014 APPROVAL OF THE 2 Issuer YES FOR FOR Y Y APTARGROUP INC ATR 5/7/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - J. HYATT BROWN Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - SAMUEL P. BELL, III Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - HUGH M. BROWN Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - J. POWELL BROWN Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - BRADLEY CURREY, JR. Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - THEODORE J. HOEPNER Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - JAMES S. HUNT Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - TONI JENNINGS Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - TIMOTHY R. M. MAIN Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - H. PALMER PROCTOR, JR. Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - WENDELL S. REILLY Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Election of Directors - CHILTON D. VARNER Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y BROWN & BROWN INC BRO 5/7/2014 14A Executive Compensation Issuer YES FOR FOR Y Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Election of Directors - WILLIAM P. BARR Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Election of Directors - PETER W. BROWN, M.D. Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Election of Directors - HELEN E. DRAGAS Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Election of Directors - JAMES O. ELLIS, JR. Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Election of Directors - THOMAS F. FARRELL II Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Election of Directors - JOHN W. HARRIS Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Election of Directors - MARK J. KINGTON Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Election of Directors - PAMELA J. ROYAL, M.D. Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Election of Directors - ROBERT H. SPILMAN, JR. Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Election of Directors - MICHAEL E. SZYMANCZYK Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Election of Directors - DAVID A. WOLLARD Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 14A Executive Compensation Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 14A Executive Compensation Issuer YES FOR FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 REPORT ON FINANCIAL RISKS TO DOMINION POSED BY CLIMATE CHANGE Shareholder YES AGAINST FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 REPORT ON METHAN EMISSIONS Shareholder YES AGAINST FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 REPORT ON LOBBYING Shareholder YES ABSTAIN AGAINST Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 REPORT ON ENVIRONMENTAL AND CLIMATE CHANGE IMPACTS OF BIOMASS Shareholder YES AGAINST FOR Y DOMINION RESOURCES INC/VA D 25746U109 5/7/2014 ADOPT QUANTITATIVE GOALS FOR REDUCING GREENHOUSE GAS EMISSIONS Shareholder YES AGAINST FOR Y ECOLAB INC ECL 5/8/2014 Election of Directors - DOUGLAS M. BAKER, JR. Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - BARBARA J. BECK Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - LESLIE S. BILLER Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - CARL M. CASALE Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - STEPHEN I. CHAZEN Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - JERRY A. GRUNDHOFER Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - ARTHUR J. HIGGINS Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - JOEL W. JOHNSON Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - MICHAEL LARSON Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - JERRY W. LEVIN Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - ROBERT L. LUMPKINS Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - VICTORIA J. REICH Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - SUZANNE M. VAUTRINOT Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Election of Directors - JOHN J. ZILLMER Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 14A Executive Compensation Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 14A Executive Compensation Issuer YES FOR FOR Y Y ECOLAB INC ECL 5/8/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - THOMAS D. BELL, JR. Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - ERSKINE B. BOWLES Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - ROBERT A. BRADWAY Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - WESLEY G. BUSH Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - DANIEL A. CARP Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - KAREN N. HORN Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - STEVEN F. LEER Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - MICHAEL D. LOCKHART Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - AMY E. MILES Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - CHARLES W. MOORMAN Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - MARTIN H. NESBITT Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - JAMES A. SQUIRES Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Election of Directors - JOHN R. THOMPSON Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 14A Executive Compensation Issuer YES FOR FOR Y Y NORFOLK SOUTHERN CORP NSC 5/8/2014 S/H Proposal - Corporate Governance Shareholder YES AGAINST FOR Y Y REYNOLDS AMERICAN INC RAI 5/8/2014 Election of Directors - SUSAN M. CAMERON Issuer YES FOR FOR Y REYNOLDS AMERICAN INC RAI 5/8/2014 Election of Directors - LUC JOBIN Issuer YES FOR FOR Y REYNOLDS AMERICAN INC RAI 5/8/2014 Election of Directors - NANA MENSAH Issuer YES FOR FOR Y REYNOLDS AMERICAN INC RAI 5/8/2014 Election of Directors - RONALD S. ROLFE Issuer YES FOR FOR Y REYNOLDS AMERICAN INC RAI 5/8/2014 Election of Directors - JOHN J. ZILLMER Issuer YES FOR FOR Y REYNOLDS AMERICAN INC RAI 5/8/2014 Election of Directors - SIR NICHOLAS SCHEELE Issuer YES FOR FOR Y REYNOLDS AMERICAN INC RAI 5/8/2014 14A Executive Compensation Issuer YES FOR FOR Y REYNOLDS AMERICAN INC RAI 5/8/2014 14A Executive Compensation Issuer YES FOR FOR Y REYNOLDS AMERICAN INC RAI 5/8/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y REYNOLDS AMERICAN INC RAI 5/8/2014 S/H Proposal - Political/Government Shareholder YES AGAINST FOR Y REYNOLDS AMERICAN INC RAI 5/8/2014 S/H Proposal - ANIMAL TESTING Shareholder YES ABSTAIN AGAINST Y CONOCOPHILLIPS COP 20825C104 5/13/2014 Election of Directors - RICHARD L. ARMITAGE Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 Election of Directors - RICHARD H. AUCHINLECK Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 Election of Directors - CHARLES E. BUNCH Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 Election of Directors - JAMES E. COPELAND, JR. Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 Election of Directors - JODY L. FREEMAN Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 Election of Directors - GAY HUEY EVANS Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 Election of Directors - RYAN M. LANCE Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 Election of Directors - ROBERT A. NIBLOCK Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 Election of Directors - HARALD J. NORVIK Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 Election of Directors - WILLIAM E. WADE, JR. Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 14A Executive Compensation Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 14A Executive Compensation Issuer YES FOR FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 S/H Proposal - Political/Government Shareholder YES AGAINST FOR Y Y CONOCOPHILLIPS COP 20825C104 5/13/2014 S/H Proposal - GREENHOUSE GAS REDUCTION TARGETS Shareholder YES AGAINST FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 Election of Directors - BRADBURY H. ANDERSON Issuer YES FOR FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 Election of Directors - FRANK M. CLARK, JR. Issuer YES FOR FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 Election of Directors - PATRICK W. GROSS Issuer YES FOR FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 Election of Directors - VICTORIA M. HOLT Issuer YES FOR FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 Election of Directors - JOHN C. POPE Issuer YES FOR FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 Election of Directors - W. ROBERT REUM Issuer YES FOR FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 Election of Directors - DAVID P. STEINER Issuer YES FOR FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 Election of Directors - THOMAS H. WEIDEMEYER Issuer YES FOR FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 14A Executive Compensation Issuer YES FOR FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 14A Executive Compensation Issuer YES FOR FOR Y Y WASTE MANAGEMENT INC WM 94106L109 5/13/2014 S/H Proposal - Political/Government Shareholder YES AGAINST FOR Y Y MCDONALD'S CORP MCD 5/22/2014 Election of Directors - SUSAN E. ARNOLD Issuer YES FOR FOR Y Y MCDONALD'S CORP MCD 5/22/2014 Election of Directors - RICHARD H. LENNY Issuer YES FOR FOR Y Y MCDONALD'S CORP MCD 5/22/2014 Election of Directors - WALTER E. MASSEY Issuer YES FOR FOR Y Y MCDONALD'S CORP MCD 5/22/2014 Election of Directors - CARY D. MCMILLAN Issuer YES FOR FOR Y Y MCDONALD'S CORP MCD 5/22/2014 Election of Directors - SHEILA A. PENROSE Issuer YES FOR FOR Y Y MCDONALD'S CORP MCD 5/22/2014 Election of Directors - JOHN W. ROGERS, JR. Issuer YES FOR FOR Y Y MCDONALD'S CORP MCD 5/22/2014 Election of Directors - ROGER W. STONE Issuer YES FOR FOR Y Y MCDONALD'S CORP MCD 5/22/2014 Election of Directors - MILES D. WHITE Issuer YES FOR FOR Y Y MCDONALD'S CORP MCD 5/22/2014 14A Executive Compensation Issuer YES FOR FOR Y Y MCDONALD'S CORP MCD 5/22/2014 14A Executive Compensation Issuer YES FOR FOR Y Y MCDONALD'S CORP MCD 5/22/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y MCDONALD'S CORP MCD 5/22/2014 WRITTEN CONSENT Shareholder YES AGAINST FOR Y Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - LESLIE A. BRUN Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - THOMAS R. CECH Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - KENNETH C. FRAZIER Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - THOMAS H. GLOCER Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - WILLIAM B. HARRISON JR. Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - C. ROBERT KIDDER Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - ROCHELLE B. LAZARUS Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - CARLOS E. REPRESAS Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - PATRICIA F. RUSSO Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - CRAIG B. THOMPSON Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - WENDELL P. WEEKS Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Election of Directors - PETER C. WENDELL Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 14A Executive Compensation Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 WRITTEN CONSENT Shareholder YES ABSTAIN AGAINST Y MERCK & CO. INC. MRK 58933Y105 5/27/2014 S/H Proposal - SPECIAL SHAREOWNER MEETINGS Shareholder YES AGAINST FOR Y CHEVRON CORP CVX 5/28/2014 Election of Directors - L.F. DEILY Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Election of Directors - R.E. DENHAM Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Election of Directors - A.P. GAST Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Election of Directors - E. HERNANDEZ, JR. Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Election of Directors - J.M. HUNTSMAN, JR. Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Election of Directors - G.L. KIRKLAND Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Election of Directors - C.W. MOORMAN Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Election of Directors - K.W. SHARER Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Election of Directors - J.G. STUMPF Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Election of Directors - R.D. SUGAR Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Election of Directors - C. WARE Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Election of Directors - J.S. WATSON Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 14A Executive Compensation Issuer YES FOR FOR Y Y CHEVRON CORP CVX 5/28/2014 CHARITABLE CONTRIBUTIONS DISCLOSURE Shareholder YES AGAINST FOR Y Y CHEVRON CORP CVX 5/28/2014 LOBBYING DISCLOSURE Shareholder YES AGAINST FOR Y Y CHEVRON CORP CVX 5/28/2014 SHALE ENERGY OPERATIONS Shareholder YES AGAINST FOR Y Y CHEVRON CORP CVX 5/28/2014 INDEPENDENT CHAIRMAN Shareholder YES AGAINST FOR Y Y CHEVRON CORP CVX 5/28/2014 SPECIAL MEETINGS Shareholder YES AGAINST FOR Y Y CHEVRON CORP CVX 5/28/2014 INDEPENDENT DIRECTOR W/ ENVIRONMENTAL EXPERTISE Shareholder YES AGAINST FOR Y Y CHEVRON CORP CVX 5/28/2014 COUNTRY SELECTION GUIDELINES Shareholder YES AGAINST FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - J.P. BARANCO Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - J.A. BOSCIA Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - H.A. CLARK III Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - T.A. FANNING Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - D.J. GRAIN Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - V.M. HAGEN Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - W.A. HOOD, JR. Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - L.P. HUDSON Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - D.M. JAMES Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - D.E. KLEIN Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - W.G. SMITH, JR. Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - S.R. SPECKER Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Election of Directors - E.J. WOOD III Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 Ratify Appointment of Independent Auditors Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 14A Executive Compensation Issuer YES FOR FOR Y Y SOUTHERN CO/THE SO 5/28/2014 S/H Proposal - INDEPENDENT BOARD CHAIR Shareholder YES AGAINST FOR Y Y POWERSHARES S&P LOW VOLATILITY SPLV 73937B-779 6/20/2013 ELECTION OF DIRECTORS - RONN R. BAGGE Issuer YES For For Y Y POWERSHARES S&P LOW VOLATILITY SPLV 73937B-779 6/20/2013 ELECTION OF DIRECTORS - TODD J. BARRE Issuer YES For For Y Y POWERSHARES S&P LOW VOLATILITY SPLV 73937B-779 6/20/2013 ELECTION OF DIRECTORS - KEVIN M. CAROME Issuer YES For For Y Y POWERSHARES S&P LOW VOLATILITY SPLV 73937B-779 6/20/2013 ELECTION OF DIRECTORS - MARC M. KOLE Issuer YES For For Y Y POWERSHARES S&P LOW VOLATILITY SPLV 73937B-779 6/20/2013 ELECTION OF DIRECTORS - YUNG BONG LIM Issuer YES For For Y Y POWERSHARES S&P LOW VOLATILITY SPLV 73937B-779 6/20/2013 ELECTION OF DIRECTORS - PHILIP M. NUSSBAUM Issuer YES For For Y Y POWERSHARES S&P LOW VOLATILITY SPLV 73937B-779 6/20/2013 ELECTION OF DIRECTORS - GARY R. WICKER Issuer YES For For Y Y POWERSHARES S&P LOW VOLATILITY SPLV 73937B-779 6/20/2013 ELECTION OF DIRECTORS - DONALD H. WILSON Issuer YES For For Y Y POWERSHARES S&P SMALLCAP UTILITIES PSCU 73937B-837 6/20/2013 ELECTION OF DIRECTORS - RONN R. BAGGE Issuer YES For For Y Y POWERSHARES S&P SMALLCAP UTILITIES PSCU 73937B-837 6/20/2013 ELECTION OF DIRECTORS - TODD J. BARRE Issuer YES For For Y Y POWERSHARES S&P SMALLCAP UTILITIES PSCU 73937B-837 6/20/2013 ELECTION OF DIRECTORS - KEVIN M. CAROME Issuer YES For For Y Y POWERSHARES S&P SMALLCAP UTILITIES PSCU 73937B-837 6/20/2013 ELECTION OF DIRECTORS - MARC M. KOLE Issuer YES For For Y Y POWERSHARES S&P SMALLCAP UTILITIES PSCU 73937B-837 6/20/2013 ELECTION OF DIRECTORS - YUNG BONG LIM Issuer YES For For Y Y POWERSHARES S&P SMALLCAP UTILITIES PSCU 73937B-837 6/20/2013 ELECTION OF DIRECTORS - PHILIP M. NUSSBAUM Issuer YES For For Y Y POWERSHARES S&P SMALLCAP UTILITIES PSCU 73937B-837 6/20/2013 ELECTION OF DIRECTORS - GARY R. WICKER Issuer YES For For Y Y POWERSHARES S&P SMALLCAP UTILITIES PSCU 73937B-837 6/20/2013 ELECTION OF DIRECTORS - DONALD H. WILSON Issuer YES For For Y Y WISDOMTREE EUR S/C DIVIDEND DFE 97717W869 3/11/2014 Election of Directors - DAVID G. CHRENCIK Issuer YES FOR FOR Y WISDOMTREE EUR S/C DIVIDEND DFE 97717W869 3/11/2014 Election of Directors - JOEL H. GOLDBERG Issuer YES FOR FOR Y WISDOMTREE EUR S/C DIVIDEND DFE 97717W869 3/11/2014 Election of Directors - M.A. RASO KIRSTEIN Issuer YES FOR FOR Y WISDOMTREE INDIA EARNINGS EPI 97717W422 3/11/2014 Election of Directors - DAVID G. CHRENCIK Issuer YES FOR FOR Y WISDOMTREE INDIA EARNINGS EPI 97717W422 3/11/2014 Election of Directors - JOEL H. GOLDBERG Issuer YES FOR FOR Y WISDOMTREE INDIA EARNINGS EPI 97717W422 3/11/2014 Election of Directors - M.A. RASO KIRSTEIN Issuer YES FOR FOR Y WISDOMTREE JAPAN HEDGED EQ DXJ 97717W851 3/11/2014 Election of Directors - DAVID G. CHRENCIK Issuer YES FOR FOR Y WISDOMTREE JAPAN HEDGED EQ DXJ 97717W851 3/11/2014 Election of Directors - JOEL H. GOLDBERG Issuer YES FOR FOR Y WISDOMTREE JAPAN HEDGED EQ DXJ 97717W851 3/11/2014 Election of Directors - M.A. RASO KIRSTEIN Issuer YES FOR FOR Y
